 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSierra Publishing Company d/b/a the SacramentoUnionandNorthernCaliforniaNewspaperGuild,Local 52,The NewspaperGuild, AFL-CIO, CLC Case 20-CA-20546October 31 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 21 1987 Administrative Law JudgeBurton Litvack issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judges rulingsfindings andconclusions only to the extent consistent with thisDecision and Order 1The complaint alleges that the Respondent violated Section 8(a)(5) and (1) of the Act by unilaterally implementing certain changes in the terms andconditions of employment of unit employees onAugust 4, 1986,2 without first bargaining with theUnion The Respondent asserted before the judgethat because the parties reached impasse on wagesand guild security whilebargainingfor a new contract it was free to implement its final preimpassecontract offers The judge foundan impasse wasnot reached as to wages but that it was reached asto guild securitywhich he found to be a majorbargainingissuebetween the partiesThe judgetherefore found the Respondent did not violate theAct when postimpasse it implemented its finalcontract offer The judge further found as the Respondent concedes, that by unilaterally implementIng exclusionsfrom the bargaining unit that differed from those agreed on with the Union the Respondent violated Section 8(a)(5) and (1) of theActWe disagree with the judges finding that impassewas reached on Guild securityMoreoverwe find that even if impasse on guild security occurred the facts of this case fail to establish thatthe deadlock on this matter alone brought about an'The judge madvertenty deleted the classification confidential secretary tobusiness manager from the exclusions listed in the certified bargaining unitOur Order correctsthis error2 All dates are in 1986 unless otherwise indicatedThe judge foundthat becausethe General Counselfailed to challengethe validityof the scope of theimplemented final offer he was not required to pass on whether the Respondentviolated the Act by implementing a final offer broader in scope thanthe subjectsthe Respondentasserted to be at impasseimpasse inthe entirenegotiationsWe thereforefind that by unilaterally implementing its final contract offer on August 4 the Respondent violatedSection8(a)(5) and(1) of the ActThe partieswhose bargaining relationship spansmore than 40 years began bargaining for a successor collective bargainingagreementon March 211986Over theensuing4 months until July 25when the Respondent declaredimpasse,the partiesheld a total of 17 bargainingsessionsGuild security came up about six times early innegotiationsAt the firstbargainingsession the parties exchanged proposals and generally stated theirattitudes and goals for negotiations James Baysinger the Respondents industrialrelations director and primary negotiator said the Respondent sgoal was to reduce economic costs andto eliminaterestrictions on managements ability to manage itswork forceBaysingersaid that in furtherance ofthis latter objective, the Respondents proposalwhich contained numerous changes to and deletions from the most recent agreement included thefollowing guild security provision1)Guild Shop-Rename Union Security(a)All present employeeswho within 30days of the signing of this agreement chooseto be members of the Guild shall remainmembers in good standing as a condition ofemployment for the life of this Agreement(b)Employees hired during the term of thisAgreement who choose to become members oftheGuild on or after the 31st day followingtheiremployment shall remain members ingood standing as a condition of employmentfor the life of this AgreementGerald Rocker the Unions chief negotiator saidthe Union knew that the Company was in financialdifficulty and expressed a desire to resolve bargainingas quickly as possibleThe Union presented abrief proposalwhich essentially sought maintenance of the most recent agreement including theguild security provision 4Guild security was not discussed at length at anyof the next four meetings It generally came up inthe course of bargaining about other issues and on4 The guildsecurity provision of the expired contract providesIGUILD SHOP(a)All employees who are now or who may become members ofthe Guild shall remain members in good standing(defined as payment of initiation fee and monthly dues)during the life of this contract(b) Each employee hired during the term of this agreement shallas a condition of employment become and remain a member of theGuild in good standing no later than the 30th day following the firstday of employmentSimilar language had been in the parties collective bargaining agreements for at least 10 years291NLRB No 84 SACRAMENTO UNIONthe occasions when it did come up the Union tookthe position that it was a waste of time to discusssuch matters unrelated to the Company s economicstability and expressed reluctance to do so At thesecond or third meeting the parties reviewed theRespondents contract proposal section by sectionAccording to Rocker s uncontradicted testimonywhen they reached Guild security the Union askedwhy this issue was suddenly important to theCompany Baysinger explained that the proposedchange in guild security represented the personalphilosophy of the paper s owner that because theowner had been preoccupied with unrelated litigation during the last negotiations the Company hadallowed a change in guild security to fall off thebargaining tablebut that this time the ownerwanted the matter corrected Both Rocker and thebargainingunitchairmanKris Banvard said theUnion saw no need to change the Guild securityprovisionRocker at the fifth meeting on April 15said with respect to guild security that hewas notinterested in participating in the demiseof theguildGuild security was not discussed at all betweenthe 6th and 11th bargainingsessionsRocker testafeed that by the 11th meeting on June 19 he understood that the Company was serious on guild securitywhich he perceived was being used as ahammer on the wagesAt this meeting the parties identified guild security as amajor nutandagreed that until they reached agreement on themany open noneconomic issues they would postpone discussion on guild security and wages In addition they agreed to a run for the roses pursuant to which they set aside the week of July 21 fordailymeetings at a neutral location in an effort tosettle the contract 5Between June 17 and July 21 the parties metfour timesThey focused on sick leave funeralleavemilitary leave telemarketingmedical insurance and bargaining unit exclusions They also discussed and after concessions by both agreed on anew grievance procedureAs agreed neitherwages nor guild security was discussedOn July 21 the parties met for over 3 hoursWhat they discussed is not entirely clear It isclearhowever that they did not bargain aboutwages or guild securityThe parties 17th meeting began about 10 a in onJuly 24 and ran until almost 1 o clock the nextmorning The entire session involved hard bargaining and significant concessions by each side Afterlengthydiscussiontentativeagreementwas5At some point the parties agreed that due to prior commitments therun for the rosesmeetings would be held July 21 24 25 and 30 andAugust 1553reached on sick leave Tentative agreement wasalso reached on recognition language employeeaccess to personnel actions in their employmentfilesdismissal for cause jury duty retirement planlanguagemotor vehicle trip mileage allowanceand the filling of vacancies in bargaining unit jobpositionsHealth insurance and several other issueswere discussed but remained unresolved The parties arranged to have at the next day s meeting atrustee of the existing benefit trust fund speak onthe possible legal problems involved in going witha new health carrier As the meeting neared itsconclusion Baysinger said it was time to get backwith his principals Baysinger reviewed the partiesrespective positions on several unresolved issuesincluding supervisors performing unit work layofflanguage telemarketing guild security and wagesConcerning guild security Baysinger reiterated theCompany s position i emodification of the Guildsecurity provision as proposed and asked if theUnion s position i e retention of the most recentcontract languagewas firm Rocker replied that itwas The judge specifically discredited Baysinger sclaim that the Union understood he was seeking itsfinal positionThe parties departed with an understanding that they would meet at 10 o clock thenext morning as previously plannedThe start of the July 25 meeting was delayed atthe Respondents request until about 3 p in Thetrust fund representative was present as scheduledBaysinger opened the meeting by stating that aftermeeting with his principals he had determined thatthe parties were at loggerheads on union securityand wages and that the Respondent had prepareditslast best and final offerBaysinger distributedthe offer and said it would be posted August 4 at12 01 in the morning 6 As discussed more fullybelow there was some discussion concerningwhether the parties were at impasseOn July 28 the following Monday Rocker telephoned Baysinger asking for another bargainingsessionBaysinger conceded that during this conversation Rocker said he did not think the partieswere at impasse In a confirming letter dated July28Rocker said in pertinent partcontrary toyour assertion on Friday bargaining is not completedOn August 4 the Respondent implemented itsfinal offerThereafter the parties met on August12The Union requested information about some ofthe implemented changesThe parties also discussed the Respondents wage proposal and madespecific arrangements for the Union s accountant to6In fact simultaneous with the July 25 meeting the Respondentposted and distributed its final offer to unit employees 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaudit the Respondents records Prompted by an invitation from Banvard as bargaining unit chairmanthe Union met with the Respondents president andothers on October 20 and presented a wage proposal that called for an immediate reduction andtied future increases to new subscriptions obtainedby union members At the Respondents urging theUnion reduced this proposal to writing in a letterdatedOctober 28 In addition to setting out itswage proposal the Union offered to accept certaineconomic terms and conditions that had been implemented proposed bargaining as to others andindicated the remainder of the present agreement(old contract)would remain status quoAt ameeting on November 12 the Respondent made anoral response in which it approved certain of theUnion s demands countered the wage formula andinsisted thateverything else is as in the postedconditionsThe meeting ended at this point andno further meetings between the parties have occurredThe Board has long held that an impasse occursafter good faith negotiations have exhausted theprospects of concluding an agreement 7 Employer implemented changes in terms and conditions ofemployment consistent with preimpasse proposalsmay be unilaterally instituted only after an impassehas occurred 8As the Board has held with court approvalWhether abargaining impasse exists is amatter of judgment The bargaining historythe good faith of the parties in negotiationsthe length of the negotiations the importanceof the issue or issues as to which there is disagreement the contemporaneous understanding of the parties as to the state of negotiationsare all relevant factors to be considered in decidmg whether an impasse in bargaining existed0The Board has long distinguished between an impasse on a single issue that would not ordinarilysuspend the duty to bargain on other issues10 andthe situation in which impasse on a single or critical issue creates a complete breakdown in theentire negotiations 11Only in this latter context7Taft Broadcasting Co163 NLRB 475 478 (1967) enfd sub nomTelevisionArtists AFTRA v NLRB395 F 2d 622 (D C Cir 1968)8Id9Id10 See e gPatrick & Co248NLRB390 393 (1980)Providence Medical Center243 NLRB 714 fn 2 (1979)11 See e gTaylorWinfield Corp225NLRB 457 459 fn 18 462(1976) (following general bargaining impasse produced by stalemate overpensions employer lawfully implemented final offer including wage proposals)Holmes Typography Inc218 NLRB 518 525 (1975) (followinggeneral bargaining impasse producedby deadlockover wages and lengthof workweek employer lawfully implemented all terms included in itsfinal off r)when there has been a complete breakdown in theentire negotiations is the employer free to implement its last best and final offer 12In this case the judge found the parties reachedimpasse on Guild security on July 25 He foundthat the parties understood guild security to be amajor issue that the Respondents claim of impasseon guild security appears to be grounded in factand that this claim combined with events subsequent to the July 25 meeting and Rocker s grudging admi[ssion] that he conceded impasse on guildsecurity at the July 25 meeting establishes that thepartieshad a contemporaneous understandingthat they were at impasse on Guild securityWeagree with the judge that the facts establish theparties understood guild security to be a majorissue 13but not with his conclusion that impassehad been reached on guild security on July 25The bargaining history shows that at the timethe Respondent claimed impasse on guild securitythe parties had held 17 bargaining sessions yet thesubject of guild security had arisen only briefly on6 occasionsAt the first meeting when the partiesstated their opening positions and at the second orthirdmeeting at which the Respondents contractproposal was reviewed guild security was simplyone of a list of issues preliminarily discussedThereafter guild security was mentioned only inthe course of discussions on other issues After the5th meeting the parties dropped the guild securityissue entirely until the 11th meetingwhen bothwillingly agreed to postpone all discussion on guildsecurity until they reached agreement on the manyopen noneconomic issuesConsistentwith thisagreement during the next four meetings manyissueswere discussed and resolved but guild securitywas not mentioned It came up again only atthe close of the very productive July 24meetingwhen the Respondent reviewed the parties respective positions on many unresolved issues None ofthese positions was held out as final12IdaWe disagree with the judge that both Banvard and Rocker werereluctant to ascribe great significance to[Guild security] during thebargainingThe facts show that by word and deed the Union exhibitedan awareness that guild security was an important issue to both sides Atthe second or third meeting when the Respondents proposal on guild secunty was being reviewed the Union sought an explanation why guildsecurity was suddenly so important to the Company Later Rocker indicated the importance of guild security to the Union when he said hewas not interested in participating in the demise of the guild By the 11thmeeting the Union joined the Respondent in identifying guild security asamajor nutone which should not be the subject of further discussionuntil all noneconomic issues had been resolved Further we do not findBanvard s testimony that he regarded guild secunty as an issue to be settied in the final shakeout of the contract or Rocker s testimony that heperceived guild security as ahammer on wages evidence that theUnion as.,nbed little significance to guild security Rather we find thesestatements reflect the Union s view that concessions on guild securitywould occur during the final give and take of negotiations SACRAMENTO UNIONThe judge interprets the failure of either party atthe July 24 meeting to have moved from its opening position on guild security as factual support forfinding impasseHowever to this point neitherparty had attempted to schedule bargaining onguild security and as the Respondent concedes noitem by item bargaining on the subject had everbeen held 14 Accordingly we find that guild security had not yet been fully bargained about whenthe Respondent claimedimpasseConcerning the Union s understanding of theposture of Guild security on July 25 we find therecord fails to support the judge s finding thatRocker grudgingly admitted that he agreed withthe Respondents impasseclaimThe testimony ofBanvard and Rocker reflects that the Union anticipated guild security would be resolved after someadjustment to the existing contract clause in thefinal give and take of negotiations Rocker testifiedhe reacted to the Respondents impassedeclarationon July 25 with shock that he was very veryupsetand that, at the time he accused the paper sprincipals of pulling the rug out from under its negotiatorsRockersaidthat it was frustrating tohave the Respondent on the second day of a weekof scheduled negotiations after the goodsessionon July 24 that went around the clock, to suddenlyput its final offer on the tableRocker testified further that he let Baysingerknow very firmly and very strenuously across thetable that how the hell can we be at impasse whenwe ve got theseissueswe haven t even discussedyetImean obviously we re not at impasseRocker said he specifically listed the issues he wasreferring to including union securitywhich hadbeen set aside by agreement, and he noted the presence of the pension fund representative as scheduledWhen asked whether at the time he agreedwith Baysinger that the parties were at impasse onunion security or any otherissueRocker testifiedI don t recall using the wordimpasse inthat veinI undoubtedly indicated that that may well be ourposition given the situation that we were in at thetimeunder the conditionsThe Respondent scounsel then askedOkay so you don t recallsaying the word impasse but you do recall indicating to the company that you were atimpasse onUnion securityRocker repliedNo, no wenever agreed we were at impasse on it In fact14We find nomentto the judges findingthat any lack of depth to thediscussion on guildsecuritywas attributableto the Unions desire to limitnegotiations on this issueAs the foregoing facts showthe Respondentfailed at any point to press for discussions on guildsecurityThat theUnion more thanonce indicatedthe partieswere wastingtime on proposals that were unrelated to the papers economic stabilityis consistent withthe concerns the Respondent expressed at the outsetof negotiations forthe Companys financial conditionand quickcontract resolution555what I do recall clearly is telling them that wehadn t even discussed it yetNow I don tknow what came forward to prompt your questionon thatLater Rocker testified that although veryangry at the Respondents action he probably said[I]f thiswas going to be the positiondamn right you re going to be at impasseBut againabout theareanot interms ofrationalbargainingand-sittingdown anddoing it Clearly we were not and the reasonfor it is obvious There s alot of things you cando between a free union shop and union securityAccording to Banvard Rocker responded to theRespondents impasse claimby saying the Unionwas very shocked that the Respondent was givingitsfinaloffer and that clearly we re not at impasseBaysingeradmitted that Rocker expressedshock and outrage at the Respondents decision toimplement its final offer However, he testified thatRocker said that on a couple of items includingunion shop,we are at impasseThe judge generally credited Rocker over Baysinger when theirtestimonyconflictedInfindingthatRockergrudgingly admitted to concedingimpasse onGuild security on July 25 the judge relied exclulively on Rocker s above admission that at somepoint he probably said the parties were at impasseAt the outset we note that the finding of impasseisa legal conclusion 15Here the totality ofRocker s testimony corroborated in critical respects by the testimony of Banvard and consistentwith the objective facts conflicts with the judge sfinding that Rocker admitted that the parties wereat impasseFirst the Union anticipated that concessions on guild security would be made in the finalshakeout of the contract SecondRocker unequivocally denied everagreeingthat the partieswere at impasse on guild security Consistent withthisdenialboth he and Banvard testified thatRocker clearly told Baysinger on July 25 that thepartieswere not at impasse Further it is uncontested that Rocker reacted with shock when theRespondent put its final offer on the table Rockerreasonably explained his reaction citing the ongoing schedule of meetings the progress made at themarathon meeting of July 24, and the abruptness ofthe Respondents declaration and said that at thetimehe pointed to the presence of the pension fundtrustee andvery firmly told Baysinger that impasse on guild security was impossible because theissuehad not yet been discussed Finally the extent15PRC Recording Co280 NLRB 615 (1986)enfd sub nom Richmond RecordingCorp v NLRB836 F 2d 289 (7th Cir 1987) 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtowhich Rocker admitted conceding impasse islimited to his accusation that the Respondent hadprecipitated impasse by prematurely putting itsfinal offer on the table Such a statement is not atall inconsistentwith Rocker s unequivocal denialthat he ever conceded impasse on guild securityAccordinglywe disagree with the judge that onJuly 25 Rocker admitted to impasse on guild secumyWe also disagree with the judge that events following the abortive July 25 meeting reinforce hisfinding that the parties on July 25 had a contemporaneousunderstanding that impasse had beenreached on guild security The judge specificallyfound that failure by the Union to attempt to bargain over guild security between July 25 and implementation of the Respondents final offer onAugust 4, to make any new proposals on guild security at the parties August 12 meeting or to deviate from the old contract on guild security in itswritten proposal on October 28 show that theUnion considered any attempt to bargain on guildsecurity futile and the parties positions on thisissuefirmly entrenchedMost telling of the Union s view of the Respondent s impasse claimisBaysingers admission that onthe first business day after the abortive July 25meetingRocker called him and said he did notthink they were at impasse Rocker confirmed thisview in his followup letter that said [C]ontrary toyour assertion on Friday bargaining is not completedWe do not see the Union s failure to isolate and bargain about guild secunty prior to implementation of the Respondents final offer as evidence of concession to impasse on that issue because so many issues had yet to be discussed oragreed on Before the Respondent implemented itsfinaloffer the Union sought another bargainingsession with the Respondent and scheduled a meeting for the first mutually convenient date evincingits belief that futurebargainingmight be fruitful 116At the nextmeetingheldAugust 12 the Unionmade no new proposal on guild secunty but thefacts show no new proposals on any issues weremade by either side at this meeting In this context,theUnion s inactivity on guild secunty does notshow impasse on that issue As for the Union s October 28 letterwe find that it represented a comprehensive proposal responsive to the Respondent s final offer In the letter the Union made concessions by accepting many of the Respondent simplemented changes sought retention of the oldcontract in other areas only one of which wasguild security and suggested a wage cut accompa16 Idat 33Huck Mfg Co254 NLRB 739 754 (1981)coed by an imaginative incentive programWe findthe proposal entirely consistent with the normalgive and take that occurs when bargaining for anew contract By yielding on many issues including the major issue of wages the Union might reasonably have expected that as a quid pro quo theRespondent would drop its guild security proposalBargaining does not take place in isolation and aproposal on one point serves as leverage for positions in other areas 17 Further the statutory purpose would be frustrated if parties were permittedor indeed required to engage in piecemeal negotiations 18Based on the foregoing we find that relevantfactors of particular significance in this case including the bargaining history the absence of anyreal bargaining on guild security and the lack ofany contemporaneous understanding of impasse onguild security by the parties contradict the Respondent s claim that impasse on guild security existed on July 25Moreover assuming arguendo that the partieswere deadlocked on Guild security on July 25 asthe Respondent contends the Respondent was notfree to implement its final contract offer on August4 because no breakdown in the overall negotiationshad occurredWe are not suggesting that impasseon a single critical issue cannot in some circumstances create a deadlock in the entire bargainingprocess Both the Board and the courts have foundthat it can 19 However we find that the record inthis case fails to establish that on July 25 when theRespondent declared impasse on Guild securityfurthergood faith bargainingwould have beenfutile 20Both sides identified guild security as a majorissueOver the course of 4 months and 16 bargaining sessionshowever neither side communicated tothe other that one party s failure to achieve a desired degree of concession on[Guild security]would necessarily deadlock the entire bargainingprocess 21 Nor can it be said that the Respondenthas established22 that negotiations here were sufficiently exhaustive to find that an overall impassewas reached on July 25 23 At the point the Re17 Patrick&Cosupra at 393 citingKorn IndustriesvNLRB389F 2d 117121 (4thCir 1967)See alsoOld MansHome ofPhiladelphia vNLRB719 F 2d683 687 (3d Cit 1983)is See generallyPatrick & Cosupra1s See e gSalinasValley FordSales279 NLRB 679(1986)LatrobeSteelCovNLRB630 F 2d 171 at 179 (3d Clr 1981)20Alsey RefractoriesCo215NLRB 785 at787 (1974)21Henry Miller SpringCo273NLRB 472(1984) See alsoArrow Auto-motive Industries284 NLRB 487 (1987)22PRC Recording Co280 NLRB 675 (1986)23Betlem Service Corp268NLRB 354 (1983)Carpenter SprinklerCorp v NLRB605 F 2d 60 65 (2d Cir 1979) SACRAMENTO UNIONspondent announced impasse on guild securitymany issues remained unresolved not necessarilyout of disagreement but in a number of significantareas because the parties had not yet discussedthem24 Bargainingon wages identified by the partiesas an important issuewas put on hold byagreement pending resolution of all otherissues 25Further on July 25 the bargaining history gave numerous signs that negotiations would progress tofruitionThe parties had committed themselves to aweeklong run for the roses intended to settle thecontract Submerged in this intense effort they hadjust completed the July 24 marathon bargainingsession that produced agreement on many issues asa result of concessions by both sides During thereview of the parties positions on unresolved issuesthat ended the productive July 24 meeting thecredited evidence fails to show that either party indicated either expressly or by implication that impasse wasimminentTo the contrary the plan wasto meet the very next day to pursue resolution ofissues stillopen 26 To this end the parties had arranged for a guest to present information on thediscussedbut unresolved trust fund issue TheUnion took no action suggesting it had abandoneditsdesire to continue negotiations before the Respondent announced impasse on July 25 27 Andwhen the announcement came the Union expressedshock that the Respondent would make its finaloffer at this junctureHad the Respondent beenwilling to continue the negotiations as scheduledthe give and take atmosphere of the bargainingtable would have increased the likelihood of reaching agreementon a full contract 28Under these circumstanceswe find that whenthe Respondent declaredimpassenegotiations hadnot reached the point where there was no realisticpossibility that continuation of discussion Lat thetimewould have been fruitful 29 We thereforefind that even if the parties were deadlocked onGuild security on July 25 the Respondents unexpected claim of impasse in negotiations on that datewas premature Accordingly the Respondents implementation of the final contract offer on August4 violated Section 8(a)(5) and (1) of the Act so24 Patrick&Co supra 248 NLRB at 39321 CompareTripleA MaintenanceCorp283NLRB 44(1987) (impassefound where there was no evidenceof anymovement in the partiesduring thefirst fivemeetings and critical issues remained to be resolved)26 SeeCollorInc 282 NLRB 1173 (1987) (agreement to meet furtherindicative that no impasse has been reached) enfd 838 F 2d 164 167 (6thOr 1988)27 Alsey RefractoriesCosupra 215 NLRB at 78728Patrick&Cosupra at 39329 Television ArtistsAFTRA v NLRB395 F 2d 622 628 (D C Cir1968)20 The complaint at par 7 alleges that about August 4 1986 the Respondent unilaterally implemented certain terms and conditions of employment including but not limited to changes in wages benefits hours557AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraphs 5-7 ofthe judge s Conclusions of Law'5By about August 4 1986 unilaterally implementing its final contract offer thereby effectingchanges in unit employees wages and terms andconditions of employment at a time when no impasse in bargaining with the Charging Party hadoccurred the Respondent refused to bargain collectivelywith the Charging Party in violation ofSection 8(a)(5) and (1) of the Act6 By about August 4 1986 unilaterally implementing a final contract offer that differed from itsagreement with the Charging Party with regard toexclusions from the bargaining unit the Respondent refused to bargain collectively with the Charging Party in violation of Section 8(a)(5) and (1) ofthe Act7The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices in violation of Section 8(a)(5) and (1) of the Act we shall order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theActSpecificallyhaving found that the Respondentunilaterally implemented its final contract offer at atime when no impasse had occurred we shall orderthe Respondent on request to bargain collectivelyin good faith with the Charging Party on the termsand conditions of employment of unit employeesand if an understanding is reached to embody theunderstanding in a signed agreementWe shall order the Respondent, if requested bythe Charging Party to reinstitute the wages andterms and conditions of employment that existedbefore its unlawful changes and to make wholeunit employees for any losses suffered as a result ofits unlawful action in the manner prescribed inOgleProtection Service183 NLRB 682 836 (1970) withof workexclusion of certain employees from coverageby the collectivebargaining agreement vacations rules concerninglayoffof employeesgrievance procedures schedulingof workseverance pay night shift differential pay premium pay overtime pay funeral leave and reimbursement for use of personal automobiles In its answer the Respondentadmits the allegations of paragraph 7 of the complaint except that Respondent denies that it implemented any changes in benefitshours ofwork overtime orvacationsFurther in his opening remarks the Respondent s counsel stated that the implemented finaloffercontains matters that had been discussed but not agreedon bythe partiesWhethercertain termshad been tentativelyagreed on or not wefindthat the Respondent made unlawful unilateral changes at least as broad as those admitted in its answer to the complaint SeeChambersMfg Corp124NLRB 721 at 732 (1959) 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinterestto be computed in the manner set forth inNew Horizons for the Retarded31Having found that the Respondent unlawfullyimplemented exclusions from the bargaining unitthat differed from those agreed on with the Charging Partywe shall order the Respondent on request to rescind its unlawfully implemented exclusions and to recognize the Charging Party as theexclusive bargaining representative of its employeesin the following classificationsassistantcity editornight news editor Sunday editor editorial writerand two retail advertising supervisory positionsFinally to the extent that the unlawfulunilateralchanges implemented by the Respondent may haveimproved the terms and conditions of employmentof unit employees we note that no provision of ourOrder shall in any way be construed as requiringthe Respondent to revoke such improvementsORDERThe National Labor Relations Board orders thatthe Respondent Sierra Publishing Company d/b/aThe Sacramento Union Sacramento California, itsofficers agents successors and assigns shall1Cease and desist from(a)Refusing to bargain with Northern CaliforniaNewspaperGuildLocal 52, The NewspaperGuild AFL-CIO CLC as the exclusive bargainingrepresentative of its employees in the unit describedbelowbyunilaterallyimplementingchanges in wages and terms and conditions of employment of unit employees at a time when no impasse in bargaining with the Union has occurred(b) Refusing to bargain with the Union by unilaterally implementing a final contract offer that differed from its agreement with the Union regardingexclusions from the bargaining unit(c) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request bargain collectively in good faithwith the Union as the exclusive bargaining representative of the employees in the following approprate unit on terms and conditions of employmentand, if an understanding is reached, embody theunderstanding in a signed written agreementAll employees of the Employer in the editorialdisplay advertisingclassified advertisingcommercial sales circulation business officeswitchboard and maintenance departments excluding confidential secretaries to Presidentand General Manager (4) editor confidentialsecretary to editormanagingeditor associateeditor editorial associate editor sports two associate editors news associate editor financeassociate editor graphics associate editor featuresmanager of photography retail advertising manager confidential secretary to advertising directorassistantretail advertising managerclassifiedadvertisingmanager classifiedofficemanagernationaladvertisingmanagercommercialsales managerpromotion directorcirculationmanager confidential secretary tocirculationmanagerpurchasingmanager assistant circulationmanagersbusinessmanagerconfidential secretary to businessmanagerbusiness office manager credit manager servicemanager plant engineer communicationssupervisor controller production engineer coop manager guards and supervisors as definedin the Act(b)On request reinstate the wages and termsand conditions of employment that existed beforethe unlawfulunilateralchanges and make wholeunit employees for any loss suffered as a result ofthese unilateral changeswith interestHoweverno provision of this Order shall in any way be construed as requiring the Respondent to revoke unilaterally implemented improvements in terms andconditions of employment to unit employees(c)On request rescind its unilaterally implemented exclusions from the bargaining unit and recognize the Union as the exclusive bargaining representative in the following classificationsassistantcity editor night news editor Sunday editor editorialwriter and retail advertising supervisors (2)(d) Preserve and, on request make available tothe Boardor its agentsfor examination and copyIngallpayroll records social security paymentrecords timecards personnel records and reportsand all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Post at its Sacramento California copies ofthe attached notice markedAppendix 32 Copies3' 283 NLRB 1173 (1987) interest on and after January 1 1987 shallbe computed at the short term Federalratefor the underpayment oftaxes as set outin the 1986amendmentto 26 U S C § 6621Interest onamounts accrued prior to January11987 (the effectivedate of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)32 If thisOrder isenforced by a judgmentof a United States court ofappeals the words in the notice reading Posted by Order of the NationatLaborRelations Board shall read Posted Pursuantto a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Orderof theNationalLaborRelations Board SACRAMENTO UNIONof the notice on forms provided by the RegionalDirector for Region 20 after being signed by theRespondents authorized representative,shallbeposted by the Respondent immediately upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered defaced orcovered by any other material(f)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Boardhas foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with NorthernCalifornia Newspaper Guild Local 52 The Newspaper Guild AFL-CIO CLC as the exclusive bargaining representativeof our employeesin the unitdescribedbelowby unilaterallyimplementingchanges in wages and terms and conditions of employment of these employees at a time when no impasse in bargaining with the Union has occurredWE WILL NOT refuse to bargain with the Unionby unilaterally implementing a final contract offerthat differsfrom our agreementwith the Unionwith regard to exclusions from the bargaining unitWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL on request bargain collectively ingood faith with the Union as the exclusive bargaining representative of the employees in the following appropriate unit on terms and conditions of employment and if an understanding is reachedembody the understanding in a signed writtenagreementAll employees of the Employer in the editorialdisplay advertisingclassified advertisingcommercial sales circulation business officeswitchboard and maintenance departments excluding confidential secretaries to Presidentand GeneralManager(4)editor confidentialsecretary to editormanaging editor associateeditor editorial associate editor sports two associate editors news associate editor finance559associate editor graphics associate editor featuresmanager of photography retail advertising manager confidential secretary to advertising director assistant retail advertising managerclassifiedadvertisingmanager classifiedoffice manager national advertising managercommercial sales manager promotion director,circulationmanager confidential secretary tocirculationmanager purchasing manager, assistant circulation managers business managerconfidential secretary to businessmanagerbusinessofficemanager credit manager servicemanager plant engineer communicationssupervisor controller production engineer coop manager guards and supervisors as definedin the ActWE WILL on request reinstate the wages andterms and conditions of employment that existedbefore theunlawful unilateral changes and makewhole unit employees for any loss suffered as aresultof these unilateral changeswith interestHowever no provision of this notice shall in anyway be construed as requiring us to revoke unilaterally implemented improvements in terms andconditions of employment to unit employeesWE WILL on request rescind our unilaterallyimplemented exclusions from the bargaining unitand recognize the Union as the exclusive bargainmg representative in the following classificationsassistantcity editornight news editor Sundayeditor editorial writer and retail advertising supervisors (2)SIERRA PUBLISHING COMPANY D/B/ATHE SACRAMENTO UNIONJolane A Findley Esqfor the General CousnelMark H Van Brussel Esq (Wilke Fleury Hoffelt Goudland Briney)of Sacramento California for the RespondentGerald Rockerof Sacramento California for the Charging PartyDECISIONSTATEMENT OF THE CASEBURTON LITVACK Administrative Law Judge Basedon an original and a first amended unfair labor practicecharge in the above captioned matter filed by NorthernCaliforniaNewspaper Guild Local 52 The NewspaperGuild AFL-CIO CLC (the Charging Party) on August6 and September 8 1986 respectively the Regional Director of Region 20 of the National Labor RelationsBoard (the Board) on September 30 1986 issued a com 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplaint 1 alleging that Sierra Publishing Company d/b/aThe Sacramento Union (the Respondent) engaged inacts and conduct violative of Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act) Respondenttimely filed an answer denying the commission of anyunfair labor practicesPursuant to a notice of hearingthe above matter was scheduled for trial and heard byme on January 27 and 28 1987 in Sacramento CaliforniaAll parties were afforded the opportunity to presentany relevant evidence to examine and cross examine witnesses to orally argue their legal positions and to fileposthearing briefsThe latter documents were filed bycounsel for the General Counsel and by counsel for Respondent and have been carefully considered Accordingly based on the entire record including the posthearing briefs and my observations of the demeanor of thewitnesses I issue the followingFINDINGS OF FACTIJURISDICTIONRespondent is a Pennsylvania corporationwith anoffice and place of business located in Sacramento Califorma and is engaged in the publication of a daily newspaperDuring the calendar yearendingDecember 11985Respondent in the normal course and conduct ofitsabove described business operations derived grossrevenues in excess of $200 000 and held membership inor subscribed to various interstate news services mcludmg United PressInternationalandAssociatedPressInternationalIILABOR ORGANIZATONThe Charging Party isa labor organizationwithin themeaning ofSection 2(5) of the ActIIIISSUESThe principalissue inthismatter concerns Respondent s implementationOn August 4 1986 of certainchanges in the terms and conditions of employment of itseditorialdisplay advertising classified advertising commercial salescirculationbusiness office switchboardand maintenanceemployees The General Counsel contends that the said changes were violative of Section8(a)(1) and (5) of the Act inasmuch as they were accomplished unilaterally and without affording the ChargingParty as the exclusive collective bargaining representative of the above employees an opportunity to bargainContrary to the General Counsel Respondent assertsthat the changes were implemented after an impasse incontract renewal negotiationswith the impasse in theareas of wages and guild security and that the implemented changes were consistent with a pre impasse finalofferRegarding the latter point another alleged violation of Section 8(a)(1) and (5) of the Act concerns thebargaining unit exclusions as set forth in Respondent simplemented changes in the employees terms and conditions of employment and the General Counsels conteniOn January 8 1987 the Regional Director of Region 20 issued anamendment to the complaint substituting a revised par 5 and correctingthe name of the Charging Partytion that such were not consistent with pre impasseagreementsRespondent conceded that its August 4working condition changes were inconsistent with preimpasse agreements and were unilaterally implemented inviolation of Section8(a)(1) and(5) of the ActIV THE ALLEGED UNFAIR LABOR PRACTICESA The FactsThe Respondent publishes a daily newspaper in Sacramento California and has had a longstanding collectivebargainingrelationship of apparently more than 40 yearswith the Charging Party and its predecessor as the exclusive representative for purposes of collective bargainingof certain of Respondents employees 2 The most recentcollective bargaining agreement between the partiesunder which Respondent recognized the Charging Partyas the exclusive bargaining representative of an employeeunit including all editorial display advertising classifiedadvertising commercial sales circulation business officeswitchboard and maintenance employees excluding confidential secretaries to the president and generalmanager(4)editorconfidential secretary to editormanagingeditorassociate editor editorialassociate editor sportstwo associate editorsnews associateeditor finance associate editor graphics associate editor featuresmanagerof photography retail advertising manager confidentialsecretary to advertising director assistant retail advertisingmanagerclassifiedadvertisingmanager classifiedofficemanagernationaladvertisingmanager commercial sales manager promotion director circulation managerconfidential secretary to circulation manager businessofficemanager creditmanagerservicemanagerplantengineercommunications supervisor controllerproduction engineer co op manager guards and supervisors as defined in the Act 3 expired on May 5 1985but was extended by the parties for an additional year-untilMay 5 1986 Respondent served notice to its desireto terminate the contract and pursuant to conversationsand correspondence between James Baysinger the Industrialrelationsmanager of Respondent and GeraldRocker the Charging Party s administrative officer theparties in early March agreed to commence bargainingon a successor collective bargaining agreement on March21 19864The record establishes that over the ensuing 4 monthperiod until July 25 there were 18 bargaining sessionsbetween the parties that the initial meetings were held atRespondents offices and the final three took place atWoodlake Inn in Sacramento and that the main spokesmen5 were the aformentioned Baysinger and Rocker At8 The bargaining unit as certified by the Board in 1962 was composedof regular and part time business office employeesa The parties agreed that the 1962 certification should be amended toreflect the rather substantial change in the bargainingunitreflected bythe most recent collective bargaining agreement Hence the Regional Director issued an amendment to the certification on November 6 1985setting forth the contractual bargaining unit as the certified oneAll events occurred in calendar year 1986 unless otherwise specified5 To other significant individuals during the bargaining were Respondent s controllerRon Johnson and the bargaining unit chairman KrisBanvard The latter is a reporter for the newspaper SACRAMENTO UNION561the initial sessionwhich occurred as scheduled onMarch 21 the parties exchanged contract proposals Exanimationof that by the Charging Party discloses that itwas merely 2 1/2 pages long According to GeraldRocker he asked Baysinger to note the small size of theproposal and said itwas done in recognition that heknew the paper was infinancial difficulties 6 and inhopes of resolving the bargaining as quickly as possebleHe also told Baysinger that the Charging Partyhoped for a status quo contract with few changesNotwithstanding Rocker s recognition of the financialcondition of the newspaper and the brevity of the Charging Party sinitialcontract proposal it nevertheless contained several examples of what Rocker termedmodelcontract language and a demand for an immediate 25percent wage increase for all bargaining unit employeesIn contrast to the modest amount of proposed contractchanges by the Charging Party Respondents initial contract proposalwas 13 pages in length and suggestedchanges and deletions in virtually all the articles of theexpired agreement Pertinent to the matters herein thedocument contained no proposal as to wages howeverregarding guild security 7 Respondent proposedelimination of the provisions requiring current and new employees to join the Charging Party as a condition of their employment Rather membership would continue to be aterm and condition of employment only if new or current employees chose to join or remain members 8 Inpresenting Respondents proposed contract changes according to Baysinger he set forth the publishers goalsduring the negotiations-to reduce economic costs andto regain flexibility in the operation of the newspaper byeliminatingrestrictions uponmanagements ability tomanage itswork forceHe told Rocker that among theproposed changes to achieve the latter goal was theopen shop language Baysinger testified that Rockerresponded asserting that the entire proposalguts theunion here and it tramples and trashes peoples rightsRocker did not deny reacting in this manner and Ban°AccordingtoKns Banvard It was understood that theCompanyhad notturneda profitina number of yearsHe added thatwhen Respondent had demanded a wage freezea yearearlierthe Charging Party s auditor determined that the newspaper was indeed losingmoney7Art 1 sec 1 of themost recentcontractbetween the parties read inpart1GUILD SHOP(a)All employees who are now or who may becomemembers ofGuildshall remain members in good standing(defined as payment ofinitiation fee and monthly dues)during the life of this contract(b) Each employeehired during the termof thisagreement shallas a conditionof employmentbecome and remain a member of theGuild in good standing no later thanthe 30th dayfollowing the firstday employmentThe recordestablishes that similar language had been in the partiescollectivebargaining agreements for at least10 years°Respondents proposedlanguage change readsas follows1)Guild Shop-RenameUnion Security(a)All present employeeswho within30 days ofthe signing ofthis agreementchoose to bemembers oftheGuildshall remainmembers ingoodstanding as a condition of employmentfor the lifeof thisAgreement(b)Employeehired duringthe term of this Agreement whochooseto become members ofthe Guild on or after the 31st day following their employment shall remain members in good standing as aconditionof employment for thelife of this Agreementyard corroborated Baysmger that Respondents proposedchanges were designed to end numerous restrictions onits flexibility to run the plantGiven the contentions of the litigants the central focusof this decision must obviously be on the asserted existence-or lack-of a bargaining impasse over the issues ofwages and guild security In discussing what was said bythe parties during the bargainingwhilemy emphasisshallby necessity be on those matters it must be borneinmind that given the breadth of proposed contractchanges by Respondent a great number of issues werebargained over on which agreement or disagreement resuitedAs to wages while Respondent submitted no proposal until the 10th bargaining session on May 30 theCharging Party significantly modified its proposal at thesecond meeting which occurred on March 26 9 and revealed its overall bargaining goals in that regard Thusaccording to Kns Banvard Rocker reduced the initialwage increase demand from an immediate 25 percent increase to an identical amount but spread over the proposed 3 year term of the proposed new contract FurtherRockerexplained thatthat figure was not inconcrete and thatwhat we were really seeking is amodest wage increase because we felt that thepeople deserved itBanvard and Rocker both testifiedthat subsequent to the March 26 meeting they continually asked for Respondents wage proposal and thatthere were no further substantive discussions on that subject until May 30Concerning the issue of guild security it is necessaryat the outset to examine how important the ChargingParty perceived that subject to be duringnegotiationsBanvard testified that maintaining the existing guild shopwas an issueon which the Charging Party was not goingto concede and one that would be be settled in the finalshakeout of a contractUnder questioning by meRocker conceded the importance of the issue- bothparties knewthe major issueswereunionsecurity andwagesThe witness added that heperceived[union security]was beingused as ahammer on the wages but further conceded that therewas no question Respondent was serious about theissue and thatwe probably were going to have to makesome adjustments in our union security clauseAs tosubstantive discussions on the subject prior to the 11thbargaining sessionwhich occurred on June 17 Banvardtestified thatitprobably came up on perhaps a halfdozen occasionsbutitwas never discussed at anygreat lengthThus other than Rocker and Baysingerrestatingwhat their positions were the publisherwantedthe guild security language changed so thatemployees would not be required to join a union andthe Charging Party s position was that we saw no needto change that part of the contract since the issue as wesaw it was whether the Company is going to survive financiallyThere was no substantive discussion becausethere were numerous other issues that could have beensettled firstDuring direct examination Rocker stated°At the start of the meeting Rocker withdrew the model contract Ianguagewhich he knew was not in the best interests of Respondentsemployees 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the guild security language was discussed periodicallyhowever other than discussing Respondents underlyingmotivation10 for its proposal no substantivebargaining occurredDuring cross examination he statedthat guild security never was actually a subject of bargainingbut denied that he ever refused to discuss itHowever Rocker later admitted that Baysinger did raisethe subject at the third or fourth bargaining session andthat his response waswhy are we wasting time on thesekinds of thingsand he demanded that Respondent demonstrate the importance of the matter Further Rockerdenied saying that he would only discuss matters pertaining to the economic viability of the newspaper but admitted telling Baysinger regarding some unspecified subjects that that has nothing to do with the economicswhy are we even bothering with that show us wherethat has some kind of bearing on the thing and we 11 address thatAlthough Rocker did not say that his lattercomments were in reference to bargaining over guild securitygivenBanvard s aforementioned testimony onthat point the inference is warranted that guild securityindeedwas among the subjects to which Rocker referredBaysinger testified that guild security was discussed atsix or seven bargaining sessionsAccording to him ateither the second or third meeting Respondents proposalwas discussed in detail section by section He recalledthat the Charging Party s representatives stated that itwould not be interested in eliminating the existing unionshopTo this both Baysinger and Ron Johnson responded that the newspaper no longer desired to be a recruiter and a collector for the Newspaper Guild and thatsuch were more properly the responsibilities of the latterRocker replied that the Charging Party s position wasvery hard on that subject and later that the languagewas derisive and they were not interested in these kindsof proposals from managementBaysinger further testifeed that at the fourth bargaining session held on April9Rocker told him that they were ready and willing totalk about any proposal [having] to do with the economis stability of [Respondent] but they have were notwilling to discuss anything that was not related to thatBaysinger added that Rocker specified guild security asbeing among the latter subjects At the next negotiatingsessionwhich occurred on April 15 according to Respondent s witness Rocker reiterated his position statinghe was not interestedin the demise of theguildand he could not understand how union security concerned getting the newspaper back on its feetAsked if the discussions over guild security could becharacterizedas bargainingor statements of position bythe parties Baysinger conceded that there was no itemby item bargaining (not as such no) however he em10 Rocker stated thatat an earlymeeting heasked why the issue ofunion security was so importantnow after the parties had been dealingwith eachother forsuch a long periodof timeBaysingerresponded thatthe ownerwas philosophically opposed to union securitylanguage andwanted thesituationcorrectedBanvard said this was alot of B S asnothing has been said duringthe previous contractnegotiationsBaysinger respondedthat othermatters of more pressingurgency includinga lawsuit and circulation problemstookhis time awayfrompressing thepoint at that timephasized that there was no doubt in my mind that wediscussed it thoroughly and they understood it thoroughly and their position was very clearThere is no dispute that Respondent finally submitteda proposal on wages to the Charging Party at the May30 bargaining session On examination according to KrisBanvard it was readily apparent that [the proposedwage rates] reflected quite a cut from the current onesAsked the extent of the proposed reduction Ron Johnson said that it could be calculated to be 15 percentRocker responded that Charging Party representativeswere shocked and diasppointed that such was what thepublisher wanted 11 Johnson was asked if the wage reduction equaled the prior years losses and he repliedthat he did not know Banvard testified that one of theCharging Party s representatives then asked Baysingerwhether this reflected an unwillingness to pay the moneyor an inability to pay the money and he replied that itwas a reluctance to continue paying the money in theface of the losses [the publisher] has takenRockerstated that the Charging Party would have to examineRespondents financial records to determine the necessityof a wage reduction and asked permission to have anauditor examine the relevant books and records underthe identical conditions as had been followed in the pastBaysinger agreed and restated the ground rules that wehad been operating under before that the figures wouldbe off the record and just for our knowledgeAccording to Baysinger after requesting and receiving permission for the audit Rocker restated the Charging Party sbargaining goals-it desireda status quo contract withlittle increase [It was] not interested in cutting into thecontract becausethey wereout of anybargaining roomRocker admitted probably making such acomment as that was made clearfor a long periodof timeThe parties next negotiating session occurred on June17Although there is no dispute that significant procedural agreements were reached at that meeting the Genera]Counsel and Respondent differ as to the scope ofthesewith the former contending that the parties agreedto postpone bargaining on economics and guild securityuntil all other issues were resolved Thus Gerald Rockertestified thatwe were faced with a situation where wehad a lot of noneconomic issues open and two isuesthat we knew were going to be major nuts -union security and wages Thereforemy suggestion was and proposal was tothe company s side of the table that weput the union security and the wages asideand see ifwe couldn t deal withthose noneconomics thelittle issuesfirstRocker further testified thatat theJune 17th meetingwe suggested holding off discussing economic issues and also guild shopHowever Banyard limited the parties agreement to the followingboth sides agreed to hold off discussion on the wagesand economicissuesuntilwe had reached agreement onnoneconomic issuesBaysinger also testified that onJune 17 there had been an agreement that we d put offAccording to Rocker he toldBaysinger andJohnsonthat the proposalwas an insultto the employees SACRAMENTO UNION563economicsRegarding a like arrangement on guild securityhe initially stated thatwhether we agreed to it ornot Idon t know We just never did talk about it andlater that I do not recollect that we had made such adecisionOn economics I doOn another proceduralagreement there is no dispute Thus late in the meetingRocker suggested that we have a run for the rosesan attempt to settle the contract with a series of meetingsMr Baysinger and Johnson agreed to that ideaand we set asidethe week of July 21st to go to havemeetings every single dayThe parties next adoptedBaysinger s suggestion that they hold these meetings attheWoodlake Inn a Sacramento hotel They furtheragreed thatwe d work on non economics up untilthat week and we would continue to work on them untilwe satisfactorily disposed of them and then concentrateon the economic issuesBetween June 17 and July 21 the parties held fourbargaining sessionsWhatever the extent of their June 17arrangement there is no dispute that neither wages norguild security was a subject for discussion at these meetingsRather the parties concentrated on such issues as anew grievance procedure sick leave funeral leave military leave telemarketingmedical insurance and addstional bargaining unit exclusionsRegarding the grievance procedure the parties agreed on revised languageafter counterpropsals and apparent concessions by bothNotwithstanding the imminent weeklong run for therosesat no time during this 5 week period did theCharging Party make an effort to have its requestedaudit of Respondents financial records Concerning thisBanvard and Rocker maintained that such would haveonly taken just a day or so to complete and becausetherewas a myriad of other noneconomic issues onwhich to negotiate prior to discussing wages the auditwould have been the last step in the process and inRocker s words down the road In any event according to the latter he could have bargained over wageseven if the audit had not been doneBearing on the issue of impasse the bargaining sessionsbetween Respondent and the Charging Party ofJuly 24 and 25 are of paramount significance 12 On July24 a meeting which commenced at 10 10 in the morningand did not conclude until 12 40 the next morning washeld at the Woodlake Inn Present for Respondent wereBaysinger and Johnson and representing the ChargingParty were Rocker Banvard and two other bargainingunit employees There is no dispute-and the record establishes-that the entire session involved hard bargaining and significant concessions by both sides Indeedseveral tentative agreements were reached during thecourse of it Bargaining over Respondents sick leaveproposal dominated the initial 6 hours with the partiesreaching a tentative agreement at approximately 4 3012 A bargaining session was held at the Woodlake Inn in July 21 Theparties met for over 3 hours and while it is unclear exactly what subjectswere discussed no bargaining over wages or guild security occurred Nomeetings were held on July 22 or 23 At a prior meeting Rocker informed Baysinger that due to previous commitments he would not beavailableon those days and requested alternative dates Baysingeragreed and the parties arranged negotiation sessionsfor July 30 andAugust 1p m 13 After resolving that issue the parties discussedrecognition language employee access to personnel actions in their employment files dismissal for cause juryduty retirement plan language motor vehicle trip mileage allowance and the filing of vacancies in the bargaining unit job positions and reached tentative agreement oncontractclauses ineach area Also severalissueswerediscussed but remained unresolved including health insurance as to which the parties agreed to hear from atrustee of the existing health and welfare trust fund atthe next meeting on legal problems resulting from a discontinuance plan According to Banvard as the meetingneared its conclusion Baysinger stated that he had tospeak to his principals and proceeded to review theparties respective positions on several unresolved issuesincluding supervisors performing bargaining unit worklayoff language telemarketing guild security and wagesFor each Respondents representative stated each party spositionRegarding guild security Baysinger essentiallyreiterated his positionand asked if our position wasdifferentRocker replied that as Respondents positionhad not changed the Charging Party s position also hadnot changed because [the parties] hadn t discussed itRegarding wagesBaysinger said you want a 25 percentincrease over three years we re looking for a 15 percentcutRocker responded that the proposedincreaseiswhat we have on the table now However we haven tdiscussed this issue and that s not set in concreteRocker corroborated Banvard about what was said nearthe conclusion of the meeting Baysinger testified thatnear the end he announced that he had to speak to hisprincipals and that he wanted to review the outstandingissuesThereupon he testifiedIsaid do you knowwhat I indoing And [Rocker] said yes you re looking for our final positionAccording to Baysinger hethen went through the remaining unresolved issues including guild security and wagesAs to the formerthey said old contractBaysingerasked Rocker if hewasfirmand Rocker responded that he was Onwages Baysinger told Rocker he wanted a 15 percentwage reduction and Rocker said they were basicallylooking for status quo contract and they deserved a costof living increaseRocker added that a reduction was13 According to Baysinger the Charging Party s announced positionon wages was that it would settle for a small increase Further Rockertold him that the employees would never accept a wage reduction Baysinger believed that the Charging Party s position was inflexible and adamant and based this on its bargaining over the sick leave issue Howevercontrary to Baysinger s professed belief that the Charging Party s bargaining tactics exhibited intransigence it appears that both parties engaged in lawful hard bargaining over sick leaveThusthe expired contract permitted an employee to receive up to 25 days of sick leave at fullpay Claiming past abuse of the system Respondent proposed that employees be limited to five instances of sick leave use a year After muchbargaining at sessions prior to July 24 the Charging Party agreed to Respondent s concept as a method of eliminating abuse of the system Ithowever counterproposed 10 instances of use and during the bargainingon July 24 reduced its counterproposal to 7 instances of use Respondentrefused to compromise and continued to insist on just five instancesThereafterneither sidemoved Finally Baysmger gave Rocker thechoice ofeither accepting Respondents position or retaining the Ianguage of the expired agreement Rocker chose the latter and the partiestentatively agreed to that Regarding the bargaining Baysinger averredthat Respondent was being jerked around by the Charging Party 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinsultingand would not be acceptable but that theywere not cast in concrete on the 25 percentDuring rebuttalRocker conceded that Baysinger had indeed atthe close of the meeting asked him if he (Rocker) knewtowhat Baysinger was referring- I responded yes because that s all he was doing exactly as he said he wasreviewing the proposals because he was going to meetwith the principalsThe parties agreed to next meet at 10 o clock thatmorning (July 25) however Baysinger later requestedthat the session be postponed until the afternoon Thedelay was necessitated by a telephone conference call between Baysinger and Johnson and Respondents corporate officers (the presidentMike Jones Gary Hoenshelthe chief financial officer and Joe Armstrong a labor relations attorney)Baysinger stated that he gave his opinion to the corporate officers that he saw no room formovement on the issues of wages and guild security andthat therefore the decision was reached to present tothe Charging Party a last best and final offer and toimplementiton August 4 14 Specifically about the subject of wages he was asked by the corporate officials iftheCharging Party exhibited any flexibility about accepting the proposed 15 percent wage reductionand Isaid I was convinced that there was noneand theirwhole position has been that they ve been looking for astatus quo contract and a little bit of an increaseacost of living increase 15 Regarding both guild securityand wages Baysinger told the corporate officials that hebelieved the partieswere deadlocked based on theCharging Party s bargaining over sick leave-my pointwasthat in effect the guild would not be satisfiedunless it did get the majority of [a status quo agreement]What they want is back to the old contractAnd that was the only time that the parties really andtruly got to any agreements is when they went back tothe old contractRespondents representatives spent theinterim between the conference call and the start of thebargaining session that afternoon preparing Respondent slastbest and final offera compilation of its offersand the parties tentative agreements as of July 24 16The negotiating session commenced at approximately 3p in at the Woodlake Inn According to Banvard Baysinger begansaying that his principals werefirmon'The time lapse before implementation of the final offer was accordmg to Baysinger designed to give the[Charging Party]an opportunityto discuss it with Respondent He added that Respondent understood itsobligation to discuss any substantive proposals prior to August 4 becausethere may be no impasse on a particular issue15 Although he did not say so to his principalsBaysinger admittedthat there had at this point been no bargaining about the subject ofwages beyond the bare statements of position of the parties However heinsisted that impasse in factwas reached because they convinced usthat they were not going to move under any circumstancesAsked whatthe Charging Party did or said to convince him of this fact Baysingerresponded that their conversation was a little bit more thanjust [posturing]Imean it was done in very strong hard terms thattheirmembership could not accept itHe added that neither party was engagmg in bargaining tactics-we had shown absolutely no flexibility in ourpositionAnd they had shown [none]Further he could tell howserious the Charging Party was based on the latter s bargaining in thematter of sick leave16 At least as regards exclusions from the bargaining unit a fact conceded by Respondent the final offer was not truly reflective of the stateof bargainingas of July 24several unresolvedissuesparticularly on guild shop andwagesAnd he said thereforewe ve prepared ourlastbest and final offer which will be posted August 4that 12 01 in the morningBaysinger then distributedcopies of what was a compilation of all up to dateoffersRocker said we were very shocked at this thatclearlywe re not at impasseHe added that our reactionwas going to bestrong and that we had nochoiceBaysinger recalled nothing more saying thatthemeetingwas a very short one Rocker testifiedduring directexaminationthatBaysingerspoke firstreading a prepared statement that the principals had reviewed [the disputed] positions andthere were certarnmanagerialrights that we wanted backAnd onthe real issues of union security and wages we were atloggerheadsAnd therefore I have been authorized topresent you the last best final offerRocker respondedthat he was shocked and upset saying he could notunderstand how they could be at impasse as there washalf a dozenissuesthat we hadn t talked aboutHe thenaccused the newspaper publisher of engineering thistacticand pullingthe rug out from under themRocker further testified that although Baysinger usedthe term loggerheadshe used the term impasse andthatBaysinger did not dispute the equationAfterRocker spokeBaysingerdistributedcopiesof theoffer 17During crossexaminationRocker stated thatafter Baysinger announced that the parties were at loggerheads he replied that the parties were not yet at impasse on the subjects of telemarketing usage of automobilesand wages Asked if he told Baysinger that heagreed with the characterization of impasse on the subject of guild security or anything else Rocker responded at first in a vague and rambling manner thatwewere in shockwe said a lot of things in terms of wewould take his heart outImean this was a veryfrustrating thingWe ve still got days scheduled towork on andall of a sudden theyput this onthe tableImean its just a little bit unnervingAdmonished by me to answer the question Rocker statedI don t recall using the word impasse in that vein I undoubtedly indicated that that may very well be our posetion given the situation that we were in at that timeunder those conditionsImight very well have saidthatLater he admitted never stating to Baysinger thatthe Charging Party would be willing to make concessionson guild security According to Baysinger after heread from prepared notes that Respondent had enteredthe negotiations with the aims of obtaining flexibility inthe operation of the newspaper and of reducing coststhat there were outstandingissueson which Respondenthad taken firm positions and that these were issueson which the guild could not or would not move andcertainly therewere issues upon which my principalswould not or could not move he circulated what he described to be Respondents last best and final offer' I Rocker testified-and Baysinger did not dispute-thatat the verytime the partieswere meetingRespondentwas postingthe final offer anddistributingothers tobargainingunit employees There is however nodisputethat theterms of the final offerdid not go into effect until August4 SACRAMENTO UNION565Rocker expressed his shock and outrage at the decisionto implement what was contained therein Baysinger specifically denied that Rocker either disputed that the partiespositions on some issue were hard or fast or deniedthe existence of impasseIn fact he said that on acouple of these itemson the union shop we are atimpasse and impasse on a couple of othersDuring hisrebuttal testimony asked if he agreed to the characterization of impasse on the subject of guild security duringthe August 25 meeting Rocker answered evasively ifthatword was used it was usedwhere I was veryupset andangryand shouting backAsked once againRocker respondedIdon t recallbut itcould havevery well been said in thatareaHe addedthat he did tell Baysinger that several unresolved areason which there had been no discussion remainedRespondent implemented its last best and final offeron August 4 18 the events between the end of the July25 meeting and implementation of the offer are of significance herein Thus according to Baysinger 3 days lateron July 28 Rocker telephoned him saying that hewanted another bargaining session and that he didn tthink they were at impasseHe added that Rocker didnot elaborate but said he was mailing a letter to BaysingerThe letter from Rocker to Baysinger GeneralCounsels Exhibit 7 dated July 28 reads as followsDear JimContrary to your assertion on Friday bargainingisnot completedWe lack sufficient information toadequately evaluate themeaning andimpact of yourproposalTo that end I suggest we schedule a bargainingsession to enable us to ask questions and seek information about your proposalsIn addition we would like to make arrangementsfor our accountants to review the Publishers financial records as previously agreedPlease contact me for a mutually agreeable timeand dateOn receipt of the letter and aware that if the asserted impasse was broken Respondents offer could not be implemented as scheduled Baysinger telephoned Rocker andsuggested that the parties meet on August 1 because thatdate had been previously reserved for bargaining According to Baysinger Rocker said he was unavailable onthat day Baysinger then offered to meet on all daysthrough August 4 Rocker said he was also unavailableon those days and asked why Baysinger was in such ahurry Baysinger repliedIwould like to know wherewe re not at impasse prior to August 4 as we are postingthenRocker had no reply other than saying theearliest he could meet was on August 12 Rocker offered8 The scope of what wasimplemented by Respondent on August 4 isunclearClearly itinvolves more thanjustwhat was proposed in theareas of wages and guildsecurityIt is unclear however whether theimplemented final offer is limited to those areas and others tentativelyagreedon by the Charging Party or whetherthe implemented terms alsoinclude what was proposed by Respondent and not yet accepted by theChargingParty The latterseems morelikelybecause Respondents counsel in his opening statement stated that the implemented final offer contarnsmatters that had been discussed but not agreedon by thepartiesa different version of the above events testifying thataftermailing theJuly 28letter to Baysinger he telephoned the former on July 30 and requested the scheduling of a bargaining session Baysinger assertedly agreedbut said he needed to check with his principals beforeagreeing to a date During cross examination Rocker admatted that he had another commitment on August 1 despite agreeing to be available on that date to bargain butdenied that Baysinger asked to meet during the weekend(August 2 and 3) In any event Baysinger and Rockerdid ultimately agree to have a meeting19 on August 12Representatives of the Charging Party and of Respondent did in fact meet as scheduled and again at theWoodlake Inn The meeting began with Rocker distributing copies of drafted tentative agreementswhich theparties reached on July 24 to Respondents representativesAccording to Banvard the Charging Party thenrequested information on some contractsalesrepresentatives that [Respondent] had hiredon the effect of thewage reduction and on other economic changes that hadbeen implemented so that it could make a future counterofferHe added that wages were discussed but only tothe extent that we asked for an accounting of what thepublishers entire wage and medical premium packagewas going to amount to in the way of savingsRockerasked if Respondent would even consider a counterofferat that point Baysinger was rather firm on the 15 percent wage reduction but said if we have something tooffer he 11 look at itRocker during his testimony characterized what occurred as a bargaining session but conceded that no one had any new proposals on any subjectHe added that Respondents implementation of its finaloffer made the presentation of any counteroffers a uselessand futile exerciseThe 4 or 5 hour meeting concludedwith specific arrangementsmade for the ChargingParty s accountant to audit Respondents financialrecordsRather than bargaining Baysinger termed themeeting an informational session and stated thatmyimpressionwas that they were asking questions onhow the posted conditions workedBaysinger addedthat the Charging Party presented nothing substantivehe could address and that as far as he was concernedthe implemented final offer stoodThere is no record evidence of any further contact between the parties for the next approximately 6 weeksThen on September 22 Kris Banvard in his capacity asthe bargaining unit chairman and on the ChargingParty s stationery sent the following letter to Respondent s presidentMike JonesWe need to talk to you The company s recentactions at The Sacramento Union indicate thatwe re headed into a period of never ending lawsuitsprotests and retaliatorymeasuresthatwe do notdesire nor should you I must believe that you areconcerned about the survival and credibility of thisnewspaper18 A July 31 letter G C Exh 8 from Baysinger to Rocker confirmsthe partiesagreementtomeet on August 12 Nowhere therein is themeeting characterizedas a bargaining session 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn a recent meeting with employees Jack Batesadmitted that he has no authority except to carryout ordersWhen the company was still negotiatingwith us before you declared impasse it was apparent that Jim Baysinger and Ron Johnson have noauthority except to carry out orders In additionsincewe don t know what they told you aboutwhat we said we have no idea how well they communicated our positions and the reasoning behindthemWe told them that we want to work with youto turn the paper aroundWe have no idea howwell this message got through Since you are in authoritywe would like to talk to youYou are president of The Sacramento Union according to some information I have received I amchairman of the Newspaper Guild It seems ridiculous that we have not met before Here is what Ipropose A meeting between a committee chosen bythe Guild with you and whoever you would like toaccompany you Let s make the agenda very generalsuch as how can we end this confrontation thatis ruining employee morale and hurting The Union sstanding in the community How about it? You maycallme at almost any time of night or day (916)440-0526 homeJones accepted Banvard s invitation to meet and discusshow we can end this confrontation and a meetingwas held on October 20 at the Sacramento Hilton HotelJones Baysinger and other individuals were present forRespondent the Charging Party was represented bythree individuals including Rocker and BanvardAccording to BaysingerRespondent did not believe themeeting was arranged to bargain rather Jones desired tolisten to what Banvard had to say Rocker agreed statmg It wasnot a scheduled bargaining or negotiatmg sessionItwas held in an exploratory settingIn any event according to Rocker the Charging Partysuggested a method whereby bargaining unit employeeswould engage in efforts to lock step with this companyto turn it around financially Specifically Banvard testafeed the Charging Party offered to accept an across theboard 8 percent wage reduction for bargaining unit employees provided that employee wage rates would be increased at a rate of 1 percent per each additional 1000subscribers solicited by the employees Rocker testifiedthat Respondents representatives caucused at that pointreturned and indicated some interest to the point ofasking the Charging Party to reduce its proposal to writmg delineating exactly what both management and theemployees were expected to doThe Charging Party reduced its proposals to writingand on October 28 mailed to Respondents office athree page document delineating its proposals and thecorresponding role of management Besides offering awage proposal the Charging Party offered to accept certam of the other economic terms and conditions of employment that had been implemented by Respondent onAugust 4 suggested bargaining on others such as telemarketingand demanded that the remainder of thepresent agreement(old contract)would remain statusquoAlthough unstated the inference is obviously justifeed that the latter demand referred to the guild securityclausesAs a result of this document a meeting was arrangedfor November 12 at Respondents facility At the outsetJones said he was prepared to give a verbal responseto the October 28 document and said that both he andthe publisher were absolutely amazed and gratified andthrilledwith the Charging Party s proposals and thattheywere convinced that the guild truly wanted towork toward improving and turning the paper aroundThereuponRespondentmade a counteroffer to theCharging Party on wages continuing in effect the 15percent wage reduction but increasing wage levels at arate of 1 1/2 percent per 1000 new subscribers whowere paid in full for six months in advance Jones alsogave approval to certain other proposals including anemployee seat on the board of directors and employeemanagement committeesbut everything else is as in theposted conditionsThe meeting ended at that point andno further meetings between the parties have occurredRegarding the conceded unilateral change as set forthin the terms and conditions of employment as implemented for bargaining unit employees by Respondent onAugust 4 the record establishes that such changes areRespondents inclusion in the listed excluded job classifications from the bargaining unit of the following assistant city editor night news editor Sunday editor editorialwriterand two retail advertising supervisory posebons The record establishes that during the bargainingsession of July 24 the parties agreed to certain excludedjob classifications from the bargaining unit those previously listed in the expired contract and four new managenial positions In addition the prior contract exemptedfrom the unit two editorial writers who were hired after1983 and the parties agreed to continue to exclude onlythose editorial writers from the bargaining unitAt thehearingRespondent conceded that it subsequently unilaterally determined that the six additionally excludedjob classifications were either professional or supervisorypositions and decided to no longer recognize the Charging Party as the representative of the individuals in thoseclassificationsThe listed exclusions from the bargainingunit in Respondents last best and final offer reflect Respondent s unilateral changeB Legal AnalysisThere is no dispute that after approximately 4 1/2months and 18 bargaining sessionsRespondentonAugust 4 implemented its last best and final offersetting forth new and different terms and conditions ofemployment for the bargaining unit personnel who arerepresented by the ChargingPartyBoard law is wellsettled thaton the expiration of a collective bargainingagreement an employer is under a continuing duty tomeet and negotiate with the collective bargaining representativeof the coveredemployees and violates Section8(a)(1) and(5) of the Actby unilaterally changing theterms and conditions of employment of the employees inthe absence of an impasse during contract negotiationsParkviewFurnitureMfg Co284NLRB 947 (1987)Rogers Cleaning Contractors277 NLRB 482 (1982)Taft SACRAMENTO UNIONBroadcastingCo163NLRB 475 478 (1967)enfd subnom 395F 2d 622 (D C Cir 1968)Conversely if theparties have reached a lawful impasse an employer doesnotviolatetheActbymaking unilateral changesHamadyBros FoodMarkets275 NLRB 1335 1338 fn 9(1985)Regarding the foregoing statement of the applicable legal principles contrary to the General Counsel Respondent argues that a genuine impasse existed in thebargaining over the issues of wages and guild securitythereby permitting it to unilaterally implement the termsof the last best and final offer 20 The Board has longheld that a genuine bargaining impasse is synonymouswith a deadlockHi WayBillboards206 NLRB 22 23(1973) Such a bargaining condition is reached after parties engage in a good faith discussion of a subject or subjects and despite their best efforts to achieve agreementwith respect to such neither party is willing to movefrom its respective positionCarpentersSprinkler Corp238 NLRB 974 982 (1978)HiWay Billboardssupra Putanother way impasse is that point during contract negotiationswhen the parties are warranted in concludingthat any additional bargaining would be futilePillowtexCorp241NLRB 40 (1979)Cal PacificFurniture 228NLRB1337 (1977)Furtherthe burden ofproof ofshow impasse on a particular date is on the party claiming the impassePRC Recording Co280 NLRB 615(1986)As to the criteria for determining whether a bargaining impasse in fact exists the following oft quotedlanguage of the Board s decisioninTaftBroadcasting Cosupra remains the proper standardWhether a bargainmg impasse exists is a matter of judgment The bargaining history the good faith of the parties in negotiationsthe length of the negotiations the importance of theissue or issues as to which there is disagreement the contemporaneous understanding of the parties as to the stateof negotiations are all relevant factors in deciding whether an impasse in bargaining existedFinallywhile a determination of the existence of impasse involves probingthe state of mind of bargainers and therefore is a subjective inquiry(PRC Recording Cosupra)there need beno undue reluctance to find that an impasse existed (EI duPont&Co268 NLRB 1075 1076(1984)) In thisregard the Board has long concluded that impassecannot be said to be an unexpected unforeseen or unusual event in the process of negotiationsHi Way BillboardssupraInitially there is no contention that either Respondentor the Charging Party engaged in bad faith bargainingIndeed to the contrary the record is clear that both parties engaged in lawful hard bargaining and offered concessions to arrive at their several tentative agreements20 The record establishes that Respondents implemented final offer encompasses more subject areas than just those about which impasse wasasserted-wages and guild security Nevertheless Respondent contendsthat impasse in just those areas justified unilateral institution of broadchanges in the bargaining unit employees terms and conditions of employmentWhile I have doubts about whether the Act sanctions suchconduct neither at the hearing nor in her postheanng brief did counselfor the General Counsel challenge the validity of the implemented finaloffer if as Respondent contended an impasse in the bargaining in twocontract areas in fact occurred Accordingly as the breadth of the implementation is not at issue I shall confine my legal conclusions to thematter of the alleged bargaining impasse567This factor and the parties longstanding in excess of 40years bargaining history are indicative of a bargainingimpasseStechers SuperMarkets275NLRB 475 476(1985)Regarding the subject of wages lending furthersupport to a conclusion of impasse is that the parties obviously understood that it was amajor issue of thebargainingwith one of Respondents stated negotiatinggoals being to reduce costs Nevertheless adhering tomy views stated during the instant hearing I do not believe that the bargaining between the parties everreached the point of impasse on that subject and so conelude for the following reasonsThe most salient fact in this regard is that beyondstating their respective positions the parties never actually discussed or bargained about wages Thus at thesecond meeting between the negotiators Rocker statedthe Charging Party s proposalas consistingof a 25 percent wage increase spread over 3 years There was nofurther discussion on the subjectuntilMay 30 when Respondent offered its proposal on wages-a 15 percentacross the boardwage reductionBeyond expressingshock and confiding to Baysinger that the ChargingParty actually desired only a slight increase in wages acost of living raise the subject was not discussed anyfurtherThen at the parties very next bargaining sessionon June 17 Rocker and Baysinger agreed to pospone any bargaining on wages until all noneconomicissueswere resolved In accord with this agreementthere is no dispute that the subject of wages was notraised again until near the conclusion of the parties July24 marathon bargaining session at the Woodlake Inn Atthat point during a review of the parties respective positions on the remaining unresolved issues Rocker andBaysinger merely restated their initial-and unchangedpositions-that the Charging Party desired a 25 percentincrease in wages spread over a 3 year time period andRespondent demanded that the bargaining unit employees accept a 15 percent across the board wage reductionAs the foregoing review plainly establishes wages werementioned on just four occasions and then only in thecontext of the stating of the respective initial positionsConspicuously lacking is any record evidence of in depthdiscussion or the give and take of actual bargaining Further concluding that the parties negotiations on wageswere at impasse necessitates ignoring the fact that theparties agreed to postpone bargaining on that issue untilagreement was reached on all noneconomic issuesWithnegotiations in such a posture and with several noneconomic issues remaining unresolved at the conclusion ofthe July 24 meeting I fail to understand how impassecan legitimately be asserted in such circumstancesOf critical import to determining the existence of agenuine impasse on wages is the partiescontemporaneous understanding of the state of the bargaining on thatissue at the time of the asserted deadlock-in this case atthe conclusion of the July 24 meeting Initially on thispoint I do not credit Baysinger s testimony2 i that after21 Neither James Baysingernor Gerald Rockerimpressed me as beingan entirely honest and candid witnessTo the contrary bothseemed tome to be offering testimonial versions of events designed to buttress theirContinued 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe said he wanted to review the parties respective posttions on unresolved issues and asked Rocker if he knewwhat he(Baysinger)was doing Rocker responded thathe was looking for the Charging Party s final positionand credit the latter s testimony that his response merelyacknowledged that Baysinger was reviewing the posetionsMoreover it is clear that Rocker never viewed theCharging Party s position on wage rates as a final uncompromising oneThus he testified-and Baysingercorroborated him-that stating the Charging Party s position on wages that night he(Rocker)added and that snot set in concreteFinally on this point I found Baysinger to be utterly disingenuous as to his belief that theCharging Party s position on wages(a small increase or acost of living raise)was an inflexible one-a view assertedly based on the Charging Party s bargaining on sickleaveAnalysis of the respective positions taken on thatissue discloses that each party engaged in nothing lessthan legitimate hard bargaining and that the proposal toutilize the expired contract language was not that of theCharging Party but rather Respondents In short paraphrasing counsel for Respondent in his postheanng briefIdo not believe that Baysinger ever recognized theCharging Party s intransignece on wages so as to makebargainingunnecessaryTo the contrary the recordwarrants the conclusion that Baysinger was so adverselyaffected by the tough bargaining posture by the Charging Party on sick leave that he simply had no desire toengage in extended bargaining on wage rates Hence hismischaracterization of the Charging Party s bargainingposture on sick leave and his assertion of impasse onwagesRespondents posthearing brief arguments in support ofthe assertion of impasse over wages are without meritRespondent argues that impasse existed as the ChargingParty s only viable strategy to retain the existing ratesof pay was to prolong negotiations as far as possibleunder the wage scale of the present contractHoweveritwas the Charging Party and not Respondent that presented a proposal on wages early in the negotiations anditwas not the Charging Party but rather Respondentthat delayed until the parties 10th bargaining sessionbefore counterproposing a wage rate structure There isno record evidence to support the contention that theCharging Party engaged in any sort of deliberate delaying tacticsEqually nonmeritorious is the assertion thatthe Charging Party waived its right to bargain over theAugust 4 implemented change in wage rates based onRocker s failure to meet and bargain with Respondentover the latter s announced wage structure during theperiod July 25 to August 4 Although Rocker may havebeen negligent I find no waiver in Rocker s conductMoreover analysis of the applicable cases suggests thatto validly claim waiver and to act unilaterally in the contextof negotiationsRespondent must establish somelevel of urgency that would justify taking unilateralactionNLRB v Auto Fast Freight793 F 2d 1126 1129(9th Cir 1986)AAA Motor Lines Inc215 NLRB 793respective party s positionNevertheless in assessing the credibility ofeach whenever they conflict Rocker did seem to be the more forthrightwitness and I shall credit him over Baysinger whenever they conflict794 (1974)Although Respondent may indeed havebeen in financial difficulty no evidence of imminent ftnancial peril was adduced to either justify its unilateralacts or a finding of waiver 22Turning to the question of impasse regarding the bargaining over guild security an opposite result apearsmandated At the outset I note that both Kris Banvardand Rocker were reluctant to ascribe great significanceto this subject during the bargaining but that the recordestablishes otherwiseThus Banvard portrayed guild security as one of the many issues that would be settled inthe final shakeout of a contract and Rocker at onepointrelegated the subject to that of being a merehammer on the wagesBanvard however testifiedthat the Charging Party would not concede on this issueand Rocker while conceding that some adjustments inthe guild secunty language would probably have beenthe result of the bargaining stated that as with wagesguild security was amajor issue one about which Respondent was seriousThat Rocker knew full well theimport of the issue is clear from his testimony which Icredit over that of Baysinger for reasons discussed earlier that at the June 17 bargaining session he suggestedand Baysinger agreed to postpone discussion of themajor nuts of the bargaining wages and guild securityuntil other issues were resolved 23Unlike regarding the subject of wage rates the recordclearly reveals significant discussion between the partiesover the matter of guild security-of enough substancethat each party knew and understood the depth of theother s position on the issue There is no dispute that thesubjectwas discussed on approximately six occasionsAlso Baysinger explained Respondents demand for Ianguage that did not require membership in the ChargingParty as a condition of employment sufficiently so thatRocker clearly was aware of its import to RespondentAlthough it seems clear that the nuances and specifics ofeach party s position were not discussed(Baysinger conceded that there was no item by item bargaining on thesubject)it is also true that whenever the issue arose theCharging Party s lack of interest in bargaining about thesubject and its adamant insistence on retaining the guildshop language of the expired contract was made clear-either directly or indirectlyThus both Banvard andRocker told Baysinger thatwe saw no need to changethat part of the contractOn other occasions accordingtoRocker he asked Baysingerwhy are we wasting22 As I understand Respondents ultimate assertion of impasse onwages such is based on the parties intransigent positions the ChargingParty s stated desire for a small wage increase and Respondent s insistence on the 15 percent wage reduction Although if such continued to bethe positions after the give and take and explorations of positions of truecollective bargaining a finding of impasse based on these polar positionsmight be justified the parties had not yet even commenced any discussion of wage rates Therefore one must conclude that what was beingstated about wages was mere posturing of the type common at the outsetof bargaining about particular issuesPRC Recording Cosupra23Whether Baysinger agreed to postpone discussion on the issue ofguild security is not of critical import for the uncontroverted fact is thatthe subject was not discussed subsequent to June 17 until the conclusionof the July 24 bargaining session The significant fact to me is thatRocker desired the postponement-evidencing the importance of theissue SACRAMENTO UNION569time on these kinds of thingsand he demanded toknow how the matter affected economic provisions ofthe prospective agreement before discussing it FurtherRocker did not controvert Baysinger s testimony that he(Rocker) told Respondents representative at the April15 bargaining session that he was not interestedinthe demise of theguildand he could not understand how union security concerned getting the newspaper back on its feet The foregoing makes it apparentthat any lack of depth to the discussion on guild securityseems to have been in accord with the desire of theCharging Party to limit any such negotiations Accordingly unlike the scant mention of wages during the bargaining I believe and find that sufficient discussion ofguild security occurred to permit each party to fully understand the adamant position of the otherThat parties were deadlocked on guild security was infact the contemporaneous understanding of the partiesis certain and I place particular emphasis on this for myconclusion that an impasse finding is warranted on thisissueThus Baysinger testified that he departed from theJuly 24 meeting with the understanding that the ChargingParty s bottomline demand was for a status quoagreement including an unchanged guild security clauseUnlike over wages about which scant mention was madeduring the bargaining and his claim of impasse was obviously disingenuous Baysinger s assertion of deadlock onthat subject appears to have been grounded in fact as theabove analysis of the negotiations demonstratesLikewiseas I believe he grudgingly admittedRockeragreed during the abortive July 25 bargaining sessionthat the parties were at impasse on the issue There is nodispute that at the outset of the meeting Baysingerstated his belief that the parties were at loggerheadsover guild security and wages Regarding his response toBaysingeron being asked directly by Respondent scounsel and me if he stated his agreement with theformer s assessment of the state of bargaining on guildsecurityRocker after answering evasively and obliquely admitted telling BaysingerI undoubtedly indicatedthat that may very well be our position given the situationat that timeImight very well have saidthatAsserting as thereseemsno doubt that Rockermade this statement in the heat of anger counsel for theGeneral Counsel further contends that the statementshould be accorded little weight in determining the existence of impasse However contrary to counsel GeraldRocker has had long experience in collective bargainingand impressed me as clearly understanding the consequences of his statements made during bargaining Inshort I do not think he would have uttered such a comment without meaning what he said and the nature ofhis labored testimony buttresses my conclusion in thisregardFurther that Rocker meant what he said seemscertain from events subsequent to July 25 during whichtime neither Rocker nor any other representative of theCharging Party including Kris Banvard made any effortto show that bargaining over guild security would nothave been futile or that the Charging Party did not consider the positions of the parties to befirmly entrenchedStecher s Super Marketssupra at 476 Thusfrom the conclusion of the July 25 meeting until implementationby Respondent of its final offer on August 4theCharging Party neither met with Respondent norpresented a revised offer on guild security Also at thepartiesmeeting on August 12 Rocker had no new proposal to make on guild security Finally and conclusively demonstrating the futility of bargaining subsequent toJuly 25 on thatissue includedin the Charging Party sOctober 28submissiontoRespondent was a proposalthatthe remainder of the present agreement (old contract)would remain status quo Inasmuch as elsewherein the submission the Charging Party agreed to acceptcertain of Respondents implemented contract terms butnot including the open shop concept there can be noquestion that the Charging Party intended the guild security clause to be encompassed by the languageI am cognizantof the fact that while agreeing on July25 that a bargainingimpasse existedover guild securityRocker disavowed such a bargaining condition about anyother subjectAlso except relating to wages Respondent does not allege the existence of impasse on any otherbargaining subject Nevertheless the Board has long heldthat a genuinebargainingimpasse on one subject evenwhen other subjects remain open and about which thereexists no deadlock may in fact impasse the entire negotiationsparticularlywhen the one subject is of centralimportance to the partiesE I duPont & Cosupra at1076Herein at theinitial bargaining sessionBaysingerinformed Rocker that one of its goals during thebargaining was to eliminate work rules that diminished its flexibility including guild security and later that Respondent no longer desired to be a collector or recruiter forthe Charging Party Likewise Rocke clearly understoodthe seriousness with which Respondent viewed guild security and deemed it and wages as the two major bargaining issuesFurther there exists no record evidencethat either party was willing to concede on guild secunty in return for a favorable tradeoff in another openareaIn these circumstances notwithstanding the existence of other open issues I find that the instant contractnegotiations had arrived at a point of genuineimpasseover the issue of guild security a subject sufficiently important to deadlock the entire negotiations ThereforeRespondent did not violate Section 8(a)(1) and (5) of theAct by implementing its final offer to the Charging Partyon August 4 24 IdAs stated above an employer does not violate Section8(a)(1) and(5) of the Act by making unilateral changesin employees terms and conditions of employment subsequent to a lawful impassein bargainingHowever it isalso true that such a unilateral change cannot be implemented unless it is reasonably encompassed by the employer s pre impasse proposalsPRC Recording CosupraTaft Broadcasting Cosupra at 478 Herein theparties agreed during their July 24 bargaining sessionabout to certain job classifications that were to be excluded from the bargaining unit Notwithstanding thispre impasse tentative agreement as conceded by Re2As I previously stated the General Counsel does not allege that Respondent violated Sec 8(a)(1) and (5) of the Act by implementing a finaloffer broader in scope than that which was the subject of the impassetherefore I make no findings on that issue 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent it unilaterally determined that certain other jobclassifications (assistant city editornight news editorSunday editor editorial writer and two retail advertisingsupervisory positions) were either professional or supervisory within the meaning of the Act and after declaring impasse and in its August 4 implemented final offerincluded in the bargaining unit exclusions these classificationsThereafter it refused to recognize the ChargingParty as the collective bargaining representative of employees in those positions Such a unilateral change isclearly violative of Section 8(a)(1) and (5) of the ActNLRB v Katz369 U S 736 743 (1962)CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theAct2The Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act3The following constitutes a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the ActAll editorial display advertising classified advertisingcommercial sales circulation business officeswitchboardandmaintenanceemployees of Respondent excluding confidential secretaries to President and General Manager (4) editor confidentialsecretary to editormanagingeditorassociateeditor editorialassociate editor sports two associate editors news associate editor finance associateeditor graphicsassociate editor featuresmanagerof photography retail advertising manager confidential secretary to advertising director assistantretailadvertisingmanager classified advertisingmanager classified office manager national advertisingmanager commercial sales manager promotion director circulation manager confidential secretary to circulation manager purchasing managerassistantcirculationmanagerbusinessmanagerplant engineer communications supervisor controller production engineer co op manager guards andsupervisors as definedby the Act4At all times material the Charging Party has beenthe exclusive representative for purposes of collectivebargaining of the employees in the above described appropnate unit within the meaning of Section 9(a) of theAct5On or about August 4 1986 unilaterally after animpasse in bargaining implementing a finaloffer whichdiffered from its pre impasse offers to and agreementswith the Charging Party with regard to exclusions fromthe bargaining unit and thereby refusing to recognizethe Charging Party as the collective bargaining representative of certain of its employeesRespondent engaged in acts and conduct violative of Section 8(a)(1)and (5) of the Act6The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the Act7Unless foundRespondent neither committed norengaged in any other unfair labor practicesTHE REMEDYHaving found that Respondent engaged in the aformentioned violation of Section 8(a)(1) and (5) of the ActI shall order that it cease and desist from this conductSpecificallyRespondent shall be ordered to cease anddesist from implementing subsequent to an impasse inbargaining with the Charging Party a pre impasse finaloffer that failed to encompass pre impasse agreementswith the Charging Party regarding exclusions from thebargaining unit represented by the Charging Party andfrom failing affirmativelyRespondent shall be orderedto continue to recognize the Charging Party as the bargaining representative of its employees in the followingjob classifications assistant city editor night news editorSunday editor editorial writer and two retail advertisingsupervisory positions Further I shall order Respondentto post a notice setting forth its obligations[Recommended Order omitted from publication ]r